IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-19-00069-CV

                           IN RE JASON PAUL MILLER


                                 Original Proceeding



                           MEMORANDUM OPINION

       In this original proceeding for a writ of mandamus, Relator Jason Paul Miller

contends that the trial court abused its discretion in refusing to disqualify opposing

counsel, Micah Haden, from representing the Real Party in Interest Heather Lynn Miller.

Relator, however, has now filed a second original mandamus proceeding, Cause No. 10-

19-00107-CV, arising from the same underlying case, in which he represents that Haden

is no longer representing the Real Party in Interest.

       Appellate courts lack jurisdiction to decide moot controversies. See Nat’l Collegiate

Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999). “A case becomes moot if, since the time

of filing, there has ceased to exist a justiciable controversy between the parties—that is, if
the issues presented are no longer ‘live,’ or if the parties lack a legally cognizable interest

in the outcome.” Heckman v. Williamson Cty., 369 S.W.3d 137, 162 (Tex. 2012).

        By letter dated April 2, 2019, the Clerk of this Court notified Relator that it

appeared that this original proceeding had become moot and that the Court may dismiss

this original proceeding unless, within ten days from the date of the letter, a response

was filed showing grounds for continuing the original proceeding. No response has been

received.

        Accordingly, Relator’s petition for writ of mandamus is dismissed. Relator’s

emergency motion to stay is dismissed as moot.




                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition dismissed
Opinion delivered and filed April 24, 2019
[OT06]




In re Miller                                                                             Page 2